690 N.W.2d 97 (2004)
REGAN
v.
WASHTENAW COUNTY BD. OF COUNTY ROAD COM'RS.
Nos. 124163, 124164.
Supreme Court of Michigan.
December 17, 2004.
SC: 124163, 124164. COA: 219761, 220532.
On December 8, 2004, the Court heard oral argument on the application for leave to appeal the June 10, 2003 judgment of the *98 Court of Appeals. On order of the Court, the application for leave to appeal is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.